IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: J.J.H., A MINOR                   : No. 271 MAL 2018
                                         :
                                         :
PETITION OF: L.D., JR., FATHER           : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.